Exhibit 10.1




MLA No. RI0470




MASTER LOAN AGREEMENT







THIS MASTER LOAN AGREEMENT is entered into as of March 15, 2007, between FARM
CREDIT SERVICES OF AMERICA, FLCA ("Farm Credit") and SUPERIOR ETHANOL, L.L.C.,
Shenandoah, Iowa (the "Company").




BACKGROUND




From time to time Farm Credit may make loans to the Company.  In order to reduce
the amount of paperwork associated therewith, Farm Credit and the Company would
like to enter into a master loan agreement.  For that reason, and in
consideration of Farm Credit making one or more loans to the Company, Farm
Credit and the Company agree as follows:




SECTION 1.

Supplements.  In the event the Company desires to borrow from Farm Credit and
Farm Credit is willing to lend to the Company, or in the event Farm Credit and
the Company desire to consolidate any existing loans hereunder, the parties will
enter into a Supplement to this agreement (a "Supplement").  Each Supplement
will set forth the amount of the loan, the purpose of the loan, the interest
rate or rate options applicable to that loan, the repayment terms of the loan,
and any other terms and conditions applicable to that particular loan.  Each
loan will be governed by the terms and conditions contained in this agreement
and in the Supplement relating to the loan.  




SECTION 2.

Sale of Participation Interests and Appointment of Administrative Agent.  The
Company acknowledges that concurrent with the execution of this Master Loan
Agreement and related Supplements, Farm Credit is selling a participation
interest in this Master Loan Agreement and Supplements executed concurrently
herewith to CoBank, ACB (“CoBank”) (up to a 100% interest).  Pursuant to an
Administrative Agency Agreement dated March 15, 2007, (the “Agency Agreement”),
Farm Credit and CoBank appointed CoBank to act as Administrative Agent (“Agent”)
to act in place of Farm Credit hereunder and under the Supplements and any
security documents to be executed thereunder.  All funds to be advanced
hereunder shall be made by Agent, all repayments by the Company hereunder shall
be made to Agent, and all notices to be made to Farm Credit hereunder shall be
made to Agent.  Agent shall be solely responsible for the administration of this
agreement, the Supplements and the security documents to be executed by the
Company thereunder and the enforcement of all rights and remedies of Farm Credit
hereunder and thereunder.  Company acknowledges the appointment of the Agent and
consents to such appointment.  




SECTION 3.

Availability.  Loans will be made available on any day on which Agent and the
Federal Reserve Banks are open for business upon the telephonic or written
request of the Company.  Requests for loans must be received no later than 12:00
Noon Company’s local time on the date the loan is desired.  Loans will be made
available by wire transfer of immediately available funds to such account or
accounts as may be authorized by the Company.  The Company shall furnish to
Agent a duly completed and executed copy of a Delegation and Wire and Electronic
Transfer Authorization Form of the Agent, and Agent shall be entitled to rely on
(and shall incur no liability to the Company in acting on) any request or
direction furnished in accordance with the terms thereof.








--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 2 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










SECTION 4.

Repayment.  The Company's obligation to repay each loan shall be evidenced by
the promissory note set forth in the Supplement relating to that loan or by such
replacement note as Agent shall require.  Agent shall maintain a record of all
loans, the interest accrued thereon, and all payments made with respect thereto,
and such record shall, absent proof of manifest error, be conclusive evidence of
the outstanding principal and interest on the loans.  All payments shall be made
by wire transfer of immediately available funds, by check, or by automated
clearing house or other similar cash handling processes as specified by separate
agreement between the Company and Agent.  Wire transfers shall be made to ABA
No. 307088754 for advice to and credit of Agent (or to such other account as
Agent may direct by notice).  The Company shall give Agent telephonic notice no
later than 12:00 Noon Company’s local time of its intent to pay by wire and
funds received after 3:00 p.m. Company’s local time shall be credited on the
next business day.  Checks shall be mailed to CoBank, ACB, Department 167,
Denver, Colorado 80291-0167 (or to such other place as Agent may direct by
notice).  Credit for payment by check will not be given until the later of:  (a)
the day on which Agent receives immediately available funds; or (b) the next
business day after receipt of the check.




SECTION 5.

Capitalization.  The Company agrees to purchase voting (Class D) or non-voting
(Class E) stock in Farm Credit Services of America, ACA (currently a minimum of
$1,000.00 worth of stock consisting of at least 200 shares of $5.00 par value
stock) as required under the policy of Farm Credit at the time of acquisition.
 Farm Credit policy may change from time to time.  Farm Credit shall have a
first lien on the stock for payment of any liability of the Company to Farm
Credit.  Said stock shall be owned as follows:  




Owner Name:  SUPERIOR ETHANOL, L.L.C.

SSN/TIN:  20-3361532




The Company authorizes and appoints the following to act on behalf of all
owners, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock:  




Wayne Hoovestol, voter




SECTION 6.

Security.  The Company’s obligations under this agreement, all Supplements
(whenever executed), and all instruments and documents contemplated hereby or
thereby, shall be secured by a statutory first lien on all equity which the
Company may now own or hereafter acquire in Farm Credit.  In addition, the
Company agrees to grant to Farm Credit, by means of such instruments and
documents as Agent shall reasonably require, a first lien (subject only to
exceptions approved in writing by Agent) on all personal property of the
Company, and on all real property of the Company, whether now existing or
hereafter acquired.  As additional security for those obligations:  (i) the
Company agrees to grant to Farm Credit, by means of such instruments and
documents as Agent shall reasonably require, a first priority lien on such of
its other assets, whether now existing or hereafter acquired, as Agent may from
time to time require; and (ii) the Company agrees to grant to Farm Credit, by
means of such instruments and documents as Agent shall require, a first priority
lien on all realty which the Company may from time to time acquire after the
date hereof.    Farm Credit may at its discretion assign collateral to the Agent
under the Agency Agreement.  








--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 3 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










SECTION 7.

Conditions Precedent.




(A)

Conditions to Initial Supplement.  Farm Credit’s obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
Agent receive, in form and substance satisfactory to Agent, each of the
following:




(i)

This Agreement, Etc.  A duly executed copy of this Agreement and all instruments
and documents contemplated hereby.




(ii)

Security Agreement.  A security agreement granting to Farm Credit a first lien
(subject only to exceptions approved in writing by Agent) on all personal
property of the Company, whether now owned or hereafter acquired.  




(iii)

Mortgage/Deed of Trust.  A mortgage or deed of trust granting to Farm Credit a
first lien (subject only to exceptions approved in writing by Agent) on the
Company’s Property (as that term is defined in the applicable Supplements)
located near Superior, Iowa.




(iv)

Title Commitment/Policy.  A commitment from a title insurance company acceptable
to Agent to issue an ALTA lender’s policy of title insurance in the face amount
of $50,000,000.00 insuring the Company’s Mortgage or Deed of Trust to Farm
Credit as a first priority lien on the property encumbered thereby, subject only
to exceptions approved in writing by Agent.  The Company agrees to pay the cost
of such commitment and the related policy, together with such endorsements as
may be reasonably requested by Agent, and also agrees that if, for any reason, a
final policy is not issued by the date that is ninety (90) days after the date
of this agreement or such later date as may be agreeable to Agent, then an
"Event of Default" shall be deemed to have occurred under this agreement.




(v)

Opinion of Counsel.  An opinion of the Company’s counsel (in form and substance
acceptable to Agent) confirming due authorization and execution of the loan
documents.  




(vi)

Environmental Audit.  A written report of an environmental audit pertaining to
the Company’s real property located near Superior, Iowa, produced by an
independent national or regional environmental consulting firm or such other
evidence satisfactory to Agent, which report or evidence shall show to Agent’s
satisfaction that all appropriate inquiry was made and that the past or present
use or condition of the property poses neither material health or safety hazards
nor potential financial exposure that Agent in its sole discretion, finds
unacceptable.  




(vii)

 Insurance.  Certificates from the insurance carrier for the general contractor
or contractors (and if the Company is not adequately insured therein, from the
Company’s insurance carrier) evidencing workers’ compensation and liability
insurance (including contractual liability) carried during the course of
construction, with liability limits for death of or injury to persons and for
damages to property in amounts acceptable to Agent or such other limits if any
are established under the construction contract(s).  Without limiting the
provision in Section 9(D) herein or the foregoing, the Company agrees to obtain
Builder’s Risk casualty insurance covering fire and other casualty with extended
coverage including vandalism and malicious mischief.  





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 4 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(viii)

Evidence of Capital.  Such evidence as Agent may require that the Company has
obtained equity capital, or acceptable binding commitments thereof including
non-repayable grants, in an amount no less than $48,000,000.00, all with terms
and conditions acceptable to Agent.  




(ix)

Appraisal.  An appraisal of the Property by a licensed, independent appraiser
satisfactory to Agent, such appraisal to include a value for the proposed
ethanol facility and rail spur to be located on the Company’s real property
located near Superior, Iowa.  







(x)

Survey.  An ALTA quality survey of the Property by a licensed surveyor
satisfactory to Agent verifying no encroachments by any Improvements on the
Property onto adjoining property, or such other information as may be required
by Agent.    




(xi)

Process/Yield Guarantee.  An acceptable Process/Yield Guarantee from the design
engineer and contractor, acceptable to Agent, as well as a minimum one-year
warranty on all work performed.  




(xii)

Engineering and Construction Contracts.  Copies of all engineering and
construction contracts with payment retainage and fixed-price provisions
acceptable to Agent.




(xiii)

Utilities; Access.  A certificate from the Company or the Company’s engineer, or
other evidence satisfactory to Agent, as to the methods of access to and egress
from the Property and the availability of water supply, electricity, natural
gas, and other utilities, and for the disposal of wastewater, all in locations
and capacities sufficient to meet the reasonable requirements of the Property
and the Improvements and otherwise satisfactory to Agent.  








--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 5 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(xiv)

Project Budget and Schedule, Contracts and Plans.  Project budget, schedule,
contracts and plans as follows:  (i) a budget setting forth the total estimated
direct costs for construction (including real property acquisition, site
preparation, railroad siding, sales taxes related to construction, contingencies
and capital interest, but excluding working capital) not to exceed an aggregate
total of $87,750,000.00 for the Improvements, and indirect costs, (including
costs to organize and obtain financing, and for preproduction expenses, but
excluding working capital) not to exceed an aggregate total of $2,900,000.00,
including line item cost breakdowns for all direct costs by trade, job, and
subcontractor, and a schedule of all sources of funds to pay such costs (the
“Project Budget”); (ii) a schedule setting forth, by trade, job, and
subcontractor, the estimated dates of commencement and completion of
construction of the Improvements (the “Project Schedule”); (iii) a schedule of
the amounts and times of advances anticipated to be requisitioned by the Company
from time to time during the term of construction of the Improvements (the
“Disbursement Schedule”); (iv) a list of all subcontractors and materialmen who
have been, or, to the extent then determined by the Company, will be supplying
labor, materials or goods for the Improvements; (v) two sets of the Plans with a
certification from the Company and from the Company’s architect or engineer, or
with other evidence satisfactory to Agent as to the following matters:  (a) that
the Improvements can be completed by, December 31, 2007, (the “Completion
Date”); (b) that the Project Budget, Project Schedule, Disbursement Schedule and
the Plans satisfactorily provide for the construction of the Improvements; and
(c) that the Improvements upon completion will comply with all Laws (as defined
in Section 9(B) hereof), including, without limitation, all Laws relating to the
environment, and all approvals, consents, permits and licenses required under
such Laws (the “Project Approvals”) which have been obtained or are to be
obtained by the Company relating in any way to the acquisition, construction or
the contemplated operation of the Improvements (including, without limitation,
those relating to zoning, building, use and occupancy, fire prevention and
health); and (vi) a list of the Project Approvals indicating those Project
Approvals obtained and to be obtained (and a schedule for obtaining such Project
Approvals).  




(xv)

Escrow Agreement.  An escrow agreement for distribution of loan funds acceptable
to Agent specifically providing for a Title/Abstract Company to distribute all
funds.  Costs of said agreement are to be paid by the Company.   




(B)

Conditions to Each Supplement.  Farm Credit’s obligation to extend credit under
each Supplement, including the initial Supplement, is subject to the conditions
precedent that Agent receive, in form and content satisfactory to Agent, each of
the following:




(i)

Supplement.  A duly executed copy of the Supplement and all instruments and
documents contemplated thereby.




(ii)

Evidence of Authority.  Such certified board resolutions, evidence of
incumbency, and other evidence that Agent may require that the Supplement, all
instruments and documents executed in connection therewith, and, in the case of
initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.




(iii)

Fees and Other Charges.  All fees and other charges provided for herein or in
the Supplement.




(iv)

Evidence of Perfection, Etc.  Such evidence as Agent may require that Farm
Credit has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with Section 9(D)
hereof.





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 6 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













(C)

Conditions to Each Loan.  Farm Credit’s obligation under each Supplement to make
any loan to the Company thereunder is subject to the condition that no “Event of
Default” (as defined in Section 12 hereof) or event which with the giving of
notice and/or the passage of time would become an Event of Default hereunder (a
“Potential Default”), shall have occurred and be continuing.




SECTION 8.

Representations and Warranties.




(A)

This Agreement.  The Company represents and warrants to Farm Credit and Agent
that as of the date of this Agreement:




(i)

Compliance.  The Company and, to the extent contemplated hereunder, each
“Subsidiary” (as defined below), is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.




(ii)

Subsidiaries.  The Company has no "Subsidiary(ies)" (as defined below).  For
purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.




(B)

Each Supplement.  The execution by the Company of each Supplement hereto shall
constitute a representation and warranty to Agent that:




(i)

Applications.  Each representation and warranty and all information set forth in
any application or other documents submitted in connection with, or to induce
Farm Credit to enter into, such Supplement, is correct in all material respects
as of the date of the Supplement.




(ii)

Conflicting Agreements, Etc.  This agreement, the Supplements, and all security
and other instruments and documents relating hereto and thereto (collectively,
at any time, the “Loan Documents”), do not conflict with, or require the consent
of any party to, any other agreement to which the Company is a party or by which
it or its property may be bound or affected, and do not conflict with any
provision of the Company’s operating agreement and articles of organization.




(iii)

Compliance.  The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Farm Credit).




(iv)

Binding Agreement.  The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.




SECTION 9.

Affirmative Covenants.  Unless otherwise agreed to in writing by Agent while
this agreement is in effect, the Company agrees to, and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:




(A)

Eligibility.  Maintain its status as an entity eligible to borrow from Farm
Credit pursuant to the terms of the Farm Credit Act of 1971, as amended, 12 USC
2001, et seq.  





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 7 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













(B)

Company Existence, Licenses, Etc.  (i) Preserve and keep in full force and
effect its existence and good standing in the jurisdiction of its formation;
(ii) qualify and remain qualified to transact business in all jurisdictions
where such qualification is required; and (iii) obtain and maintain all
licenses, certificates, permits, authorizations, approvals, and the like which
are material to the conduct of its business or required by law, rule,
regulation, ordinance, code, order, and the like (collectively, “Laws”).




(C)

Compliance with Laws.  Comply in all material respects with all applicable Laws,
including, without limitation, all Laws relating to environmental protection.
 In addition, the Company agrees to cause all persons occupying or present on
any of its properties, and to cause each Subsidiary to cause all persons
occupying or present on any of its properties, to comply in all material
respects with all environmental protection Laws.




(D)

Insurance.  Maintain insurance with insurance companies or associations
reasonably acceptable to Agent in such amounts and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
Agent may reasonably request.  All such policies insuring any collateral for the
Company’s obligations to Farm Credit shall have mortgagee or lender loss payable
clauses or endorsements in form and content acceptable to Agent.  At Agent’s
request, all policies (or such other proof of compliance with this Subsection as
may be satisfactory to Agent) shall be delivered to Agent.




(E)

Property Maintenance.  Maintain all of its property that is necessary to or
useful in the proper conduct of its business in good working condition, ordinary
wear and tear excepted.




(F)

Books and Records.  Keep adequate records and books of account in which complete
entries will be made in accordance with generally accepted accounting principles
("GAAP") consistently applied.




(G)

Inspection.  Permit Agent or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.




(H)

Reports and Notices.  Furnish to Agent:




(i)

Annual Financial Statements.  As soon as available, but in no event more than
90 days after the end of each fiscal year of the Company and Green Plains
Renewable Energy, Inc., (“Green Plains”) occurring during the term hereof,
annual consolidated and consolidating financial statements of Green Plains and
its consolidated Subsidiaries, if any, prepared in accordance with GAAP
consistently applied.  Furthermore, as soon as available, but in no event more
than 90 days after the end of each fiscal year of the Company and Green Plains
occurring during the term hereof, annual unconsolidated financial statements of
the Company and Green Plains, prepared in accordance with GAAP consistently
applied.  Such financial statements shall:  (a) be audited by independent
certified public accountants selected by the Company and acceptable to Agent;
(b) be accompanied by a report of such accountants containing an opinion thereon
acceptable to Agent; (c) be prepared in reasonable detail and in comparative
form; and (d) include a balance sheet, a statement of income, a statement of
retained earnings, a statement of cash flows, and all notes and schedules
relating thereto.





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 8 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(ii)

Interim Financial Statements.  Effective with the commencement of operations, as
soon as available, but in no event more than 30 days after the end of each
month, a consolidated balance sheet of the Company and its consolidated
Subsidiaries, if any, as of the end of such month, a consolidated statement of
income for the Company and its consolidated Subsidiaries, if any for such period
and for the period year to date, and such other interim statements as Agent may
reasonably request, all prepared in reasonable detail and in comparative form in
accordance with GAAP consistently applied and, if required by written notice
from Agent, certified by an authorized officer or employee of the Company
acceptable to Agent.




(iii)

Notice of Default.  Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.




(iv)

Notice of Non-Environmental Litigation.  Promptly after the commencement
thereof, notice of the commencement of all actions, suits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or instrumentality affecting the Company or any Subsidiary which, if
determined adversely to the Company or any such Subsidiary, could have a
material adverse effect on the financial condition, properties, profits, or
operations of the Company or any such Subsidiary.




(v)

Notice of Environmental Litigation, Etc.  Promptly after receipt thereof, notice
of the receipt of all pleadings, orders, complaints, indictments, or any other
communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.  




(vi)

Formation Documents.  Promptly after any change in the Company’s operating
agreement or articles of organization (or like documents), copies of all such
changes, certified by the Company’s Secretary.




(vii)

Budgets.  As soon as available, but in no event more than 90 days after the end
of any fiscal year of the Company occurring during the term hereof, copies of
the Company's board-approved annual budgets and forecasts of operations and
capital expenditures.




(viii)

Compliance Certificate.  Together with each set of financial statements
furnished to Agent pursuant to Subsection (H)(ii) hereof, a certificate of an
officer or employee of the Company acceptable to CoBank, in the form attached as
Exhibit “A” hereto:  (a) certifying that no Event of Default or Potential
Default occurred during the period covered by such statement(s) or, if an Event
of Default or Potential Default occurred, a description thereof and of all
actions taken or to be taken to remedy same, and (b) setting forth calculations
showing compliance with the financial covenants set forth in Section 11 hereof.




(x)

Other Information.  Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)(iv)
and (v) above.





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 9 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













(I)

Policies/Contracts.  Provide to Agent by no later than June 30, 2007, copies of:
(i) any management contracts; (ii) risk management policies and
programs/strategies acceptable to Agent pertaining to grain procurement, and for
marketing of ethanol and related byproducts; and (iii) distillers grain and
ethanol marketing agreements with organizations experienced in marketing these
products and acceptable to Agent.  Furthermore, all contracts are to be
assignable to Agent at Agent’s request.




(K)

Performance Bonds.  Provide performance bonds, in form and content acceptable to
Agent, for construction and related contracts upon request by Agent.  




SECTION 10.

Negative Covenants.  Unless otherwise agreed to in writing by Agent, while this
agreement is in effect the Company will not:




(A)

Borrowings.  Create, incur, assume, or allow to exist, directly or indirectly,
any indebtedness or liability for borrowed money (including trade or bankers’
acceptances), letters of credit, or the deferred purchase price of property or
services, except for:  (i) debt to Farm Credit; (ii) accounts payable to trade
creditors incurred in the ordinary course of business; (iii) current operating
liabilities (other than for borrowed money) incurred in the ordinary course of
business; (iv) indebtedness of the Company to Green Plains in an amount not to
exceed $500,000.00, and all extensions, renewals and refinancings thereof; and
(v) debt of the Company to miscellaneous creditors, in an aggregate amount not
to exceed $500,000.00 on terms and conditions satisfactory to Agent, provided
that such debt is subordinate to all indebtedness of the Company to Farm Credit.
 

 

(B)

Liens.  Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”).  The foregoing restrictions shall not
apply to:  (i) Liens in favor of Farm Credit; (ii) Liens for taxes, assessments,
or governmental charges that are not past due; (iii) Liens and deposits under
workers' compensation, unemployment insurance, and social security Laws;
(iv) Liens and deposits to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), and like obligations arising in
the ordinary course of business, as conducted on the date hereof; (v) Liens
imposed by Law in favor of mechanics, materialmen, warehousemen, and like
persons that secure obligations that are not past due; (vi) easements,
rights-of-way, restrictions, and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
of the property or assets encumbered thereby in the normal course of its
business or materially impair the value of the property subject thereto; and
(vii) subordinate Liens in favor of miscellaneous creditors to secure
indebtedness permitted hereunder.  




(C)

Mergers, Acquisitions, Etc.  Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.




(D)

Transfer of Assets.  Sell, transfer, lease, or otherwise dispose of any of its
assets, except in the ordinary course of business.








--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 10 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(E)

Loans and Investments.  Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contribution to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures except: (i) trade credit extended in the
ordinary course of business; and (ii) loans or advances by the Company to Green
Plains in an aggregate principal amount not to exceed $500,000.00 at any one
time outstanding.




(F)

Contingent Liabilities.  Assume, guarantee, become liable as a surety, endorse,
contingently agree to purchase, or otherwise be or become liable, directly or
indirectly (including, but not limited to, by means of a maintenance agreement,
an asset or stock purchase agreement, or any other agreement designed to ensure
any creditor against loss), for or on account of the obligation of any person or
entity, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Company's
business.




(G)

Change in Business.  Engage in any business activities or operations
substantially different from or unrelated to the Company's planned business
activities or operations as stated in its Operating Agreement.




(H)

Capital Expenditures.  Beginning with fiscal year ending 2008, expend, in the
aggregate, during any fiscal year more than $600,000.00 for the acquisition of
fixed or capital assets (including all obligations under capitalized leases
authorized under the terms of this agreement, but excluding obligations under
operating leases).  




(I)

Leases.  Create, incur, assume, or permit to exist any obligation as lessee
under operating leases or leases which should be capitalized in accordance with
GAAP for the rental or hire of any real or personal property, except leases
which do not in the aggregate require the Company to make scheduled payments to
the lessors in any fiscal year of the Company in excess of $100,000.00.  




(J)

Changes to Operating Agreements, Etc.  Amend or otherwise make any material
changes to the Company’s Articles of Organization, Operating Agreement,
management contracts and ethanol and/or distillers grain marketing contracts.  




(K)

Dividends, Etc.  Declare or pay any dividends, or make any distribution of
assets to the member/owners, or purchase, redeem, retire or otherwise acquire
for value any of its equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that for each fiscal year of the Company, a
distribution may be made to the Company’s members/owners of up to 40% of the net
profit (according to GAAP) for such fiscal year after receipt of the audited
financial statements for the pertinent fiscal year, provided that the Company
has been and will remain in compliance with all loan covenants, terms and
conditions.  Furthermore, with respect to fiscal year ending 2008 and each
subsequent fiscal year, a distribution may be made to its members/owners in
excess of 40% of the net profit for such fiscal year if the Company has made the
required “Free Cash Flow” payment to Agent for such fiscal year as provided in
Construction and Term Loan Supplement dated March 15, 2007, and numbered
RI0470T01 and any renewals, restatements and amendments thereof, and will remain
in compliance with all other loan covenant, terms and conditions.  




SECTION 11.

Financial Covenants.  Unless otherwise agreed to in writing, while this
agreement is in effect:





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 11 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













(A)

Working Capital.  The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof, an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than:
 (i) $4,500,000.00 at the earlier of commencement of operations or by December
31, 2007; and (ii) in any event, increasing to $5,000,000.00 at fiscal year
ending 2008, and thereafter, except that in determining current assets, any
amount available under the Construction and Revolving Term Loan Supplement
hereto (less the amount that would be considered a current liability under GAAP
if fully advanced) may be included.  




(B)

Net Worth.  The Company will have at the end of each period for which financial
statements are required to be furnished under Section 9(H) hereof an excess of
total assets over total liabilities (both as determined in accordance with GAAP
consistently applied) of not less than:  (i) $45,100,000.00; and (ii) 
increasing to $48,600,000.00 at fiscal year ending 2008 and thereafter.  




(C)

Debt Service Coverage Ratio.  The Company will have at the end of each fiscal
year of the Company, effective with the fiscal year ending 2008, a "Debt Service
Coverage Ratio" (as defined below) for that year of not less than 1.25 to 1.0.
 For purposes hereof, the term "Debt Service Coverage Ratio" shall mean the
following (all as calculated for the most current year-end in accordance with
GAAP consistently applied): (i) net income (after taxes), plus depreciation and
amortization; divided by (ii) all current portion of regularly scheduled long
term debt for the prior period (previous year-end).  




SECTION 12.

Events of Default.  Each of the following shall constitute an "Event of Default"
under this agreement:




(A)

Payment Default.  The Company should fail to make any payment to Agent, or
purchase any equity in Farm Credit, within ten (10) days of when due.




(B)

Representations and Warranties.  Any representation or warranty made or deemed
made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.




(C)

Certain Affirmative Covenants.  The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 9(A)
through 9(H)(ii), 9(H)(vi) through 9(H)(viii) or any reporting covenant set
forth in any Supplement hereto, and such failure continues for 15 days after
written notice thereof shall have been delivered by Agent to the Company.




(D)

Other Covenants and Agreements.  The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.




(E)

Cross-Default.  The Company should, after any applicable grace period, breach or
be in default under the terms of any other agreement between the Company and
Farm Credit.








--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 12 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(F)

Other Indebtedness.  The Company or any Subsidiary should fail to pay when due
any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.




(G)

Judgments.  A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either:  (i) enforcement
proceedings shall have been commenced, or (ii) a Lien prohibited under Section
10(B) hereof shall have been obtained, or (iii) such judgment, decree, order, or
Lien shall continue unsatisfied and in effect for a period of 20 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.




(H)

Insolvency, Etc.  The Company or any Subsidiary shall:  (i) become insolvent or
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they come due; or (ii) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (iii) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property or, in the
absence of such application, consent, or acquiescence, a trustee, receiver, or
other custodian is so appointed; or (iv) commence or have commenced against it
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, or liquidation Law of any jurisdiction.




(I)

Material Adverse Change.  Any material adverse change occurs, as reasonably
determined by Agent, in the Company's financial condition, results of operation,
or ability to perform its obligations hereunder or under any instrument or
document contemplated hereby.




SECTION 13.

Remedies.  Upon the occurrence and during the continuance of an Event of Default
or any Potential Default, Farm Credit shall have no obligation to continue to
extend credit to the Company and may discontinue doing so at any time without
prior notice.  For all purposes hereof, the term "Potential Default" means the
occurrence of any event which, with the passage of time or the giving of notice
or both would become an Event of Default.  In addition, upon the occurrence and
during the continuance of any Event of Default, Farm Credit or Agent may, upon
notice to the Company, terminate any commitment and declare the entire unpaid
principal balance of the loans, all accrued interest thereon, and all other
amounts payable under this agreement, all Supplements, and the other Loan
Documents to be immediately due and payable.  Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company.  In
addition, upon such an acceleration:








--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 13 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










(A)

Enforcement.  Farm Credit or Agent may proceed to protect, exercise, and enforce
such rights and remedies as may be provided by this agreement, any other Loan
Document or under Law.  Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
Farm Credit or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right.  Without limiting the foregoing, Agent may, upon
the occurrence and during the continuance of any Event of Default, hold and/or
set off and apply against the Company's obligations to Farm Credit cash
collateral held by Farm Credit or Agent, or any balances held by Farm Credit or
Agent for the Company’s account (whether or not such balances are then due).




(B)

Application of Funds.  Agent may apply all payments received by it to the
Company’s obligations to Farm Credit in such order and manner as Agent may elect
in its sole discretion.




In addition to the rights and remedies set forth above:  (i) if the Company
fails to purchase any equity in Farm Credit when required or fails to make any
payment to Agent when due, then at Agent’s option in each instance, such payment
shall bear interest from the date due to the date paid at 4% per annum in excess
of the rate(s) of interest that would otherwise be in effect on that loan; and
(ii) after the maturity of any loan (whether as a result of acceleration or
otherwise), the unpaid principal balance of such loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 4% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan.  All interest provided for herein shall be
payable on demand and shall be calculated on the basis of a year consisting of
360 days.




SECTION 14.

Broken Funding Surcharge.  Notwithstanding any provision contained in any
Supplement giving the Company the right to repay any loan prior to the date it
would otherwise be due and payable, the Company agrees that in the event it
repays any fixed rate balance prior to its scheduled due date or prior to the
last day of the fixed rate period applicable thereto (whether such payment is
made voluntarily, as a result of an acceleration, or otherwise), the Company
will pay to Agent a surcharge in an amount equal to the greater of:  (i) an
amount that would result in Farm Credit, Agent, and all subparticipants being
made whole (on a present value basis) for the actual or imputed funding losses
incurred by Farm Credit, Agent, and all subparticipants as a result thereof; or
(ii) $300.00.  Notwithstanding the foregoing, in the event any fixed rate
balance is repaid as a result of the Company refinancing the loan with another
lender or by other means, then in lieu of the foregoing, the Company shall pay
to Agent a surcharge in an amount sufficient (on a present value basis) to
enable Farm Credit, Agent, and all subparticipants to maintain the yield they
would have earned during the fixed rate period on the amount repaid.  Such
surcharges will be calculated in accordance with methodology established by Farm
Credit, Agent, and all subparticipants (copies of which will be made available
to the Company upon request).




SECTION 15.

Complete Agreement, Amendments.  This agreement, all Supplements, and all other
instruments and documents contemplated hereby and thereby, are intended by the
parties to be a complete and final expression of their agreement.  No amendment,
modification, or waiver of any provision hereof or thereof, and no consent to
any departure by the Company herefrom or therefrom, shall be effective unless
approved by Agent and contained in a writing signed by or on behalf of Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  In the event this agreement is
amended or restated, each such amendment or restatement shall be applicable to
all Supplements hereto.





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 14 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













SECTION 16.

Other Types of Credit.  From time to time, Farm Credit may extend other types of
credit to or for the account of the Company to expedite or facilitate the loans
extended hereunder.  In the event the parties desire to do so under the terms of
this agreement, such extensions of credit may be set forth in any Supplement
hereto and this agreement shall be applicable thereto.




SECTION 17.

Applicable Law.  Except to the extent governed by applicable federal law, this
agreement and each Supplement shall be governed by and construed in accordance
with the laws of the State of Colorado, without reference to choice of law
doctrine.




SECTION 18.

Notices.  All notices hereunder shall be in writing and shall be deemed to be
duly given upon delivery if personally delivered or sent by telegram or
facsimile transmission, or three days after mailing if sent by express,
certified or registered mail, to the parties at the following addresses (or such
other address for a party as shall be specified by like notice):




If to Agent, as follows:




For general correspondence purposes:

CoBank, ACB

P.O. Box 5110

Denver, Colorado  80217-5110




For direct delivery purposes, when desired:

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado  80111-1914




Attention:  Credit Information Services

Fax No.:  (303) 224-6101

If to the Company, as follows:




SUPERIOR ETHANOL, L.L.C.

4124 Airport Road

Shenandoah, Iowa  51601




Attention:  Chief Financial Officer

Fax No.:  (712) 246-2610







SECTION 19.

Taxes and Expenses.  To the extent allowed by law, the Company agrees to pay all
reasonable out-of-pocket costs and expenses (including the fees and expenses of
counsel retained or employed by Agent, including expenses of in-house counsel of
Agent) incurred by Agent and any participants from Farm Credit in connection
with the administration, collection, and enforcement of this agreement and the
other Loan Documents, including, without limitation, all costs and expenses
incurred in perfecting, maintaining, determining the priority of, and releasing
any security for the Company’s obligations to Farm Credit, and any stamp,
intangible, transfer, or like tax payable in connection with this agreement or
any other Loan Document.  




SECTION 20.

Effectiveness and Severability.  This agreement shall continue in effect until:
 (i) all indebtedness and obligations of the Company under this agreement, all
Supplements, and all other Loan Documents shall have been paid or satisfied;
(ii) Agent has no commitment to extend credit to or for the account of the
Company under any Supplement; and (iii) either party sends written notice to the
other terminating this agreement.  Any provision of this agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof.





--------------------------------------------------------------------------------

Master Loan Agreement RI0470

- 15 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













SECTION 21.

Successors and Assigns.  This agreement, each Supplement, and the other Loan
Documents shall be binding upon and inure to the benefit of the Company and Farm
Credit and their respective successors and assigns, except that the Company may
not assign or transfer its rights or obligations under this agreement, any
Supplement or any other Loan Document without the prior written consent of
Agent.




SECTION 22.

Participations, Etc.  From time to time, Farm Credit may sell to one or more
banks, financial institutions or other lenders a participation in one or more of
the loans or other extensions of credit made pursuant to this agreement.
 However, no such participation shall relieve Farm Credit of any commitment made
to the Company under any Supplement hereto.  In connection with the foregoing,
Farm Credit may disclose information concerning the Company and its Subsidiaries
to any participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential.  Farm
Credit agrees that all Loans that are made by Farm Credit and that are retained
for its own account or repurchased may be entitled to patronage distributions in
accordance with the bylaws of Farm Credit and its practices and procedures
related to patronage distribution.  Accordingly, all Loans that are included in
a sale of participation interest and not retained or repurchased shall not be
entitled to patronage distributions from Farm Credit.  A sale of participation
interest may include certain voting rights of the participants regarding the
loans hereunder (including without limitation the administration, servicing and
enforcement thereof).  Farm Credit agrees to give written notification to the
Company of any sale of participation interests.




SECTION 23.

Administrative Fee.  The Company agrees to pay to Agent on November 1, 2007, and
on each November 1 thereafter, for as long as the Company has commitments from
Farm Credit, an administrative fee in the amount of $35,000.00.   




SECTION 24.

Counterparts.  This agreement, each Supplement and any other Loan Document may
be executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original and shall be binding upon all parties and their respective permitted
successors and assigns, and all of which taken together shall constitute one and
the same agreement.







IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.




FARM CREDIT SERVICES OF

     AMERICA, FLCA

SUPERIOR ETHANOL, L.L.C.

By:

/s/ Chad Gent

 

By:

/s/ Brian L. Larson

 

 

 

Title:

Vice President

 

Title:

Manager








--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, FLCA

COMPLIANCE CERTIFICATE




This certificate is being furnished to CoBANK, ACB (“CoBank”), as agent for Farm
Credit Services of America, FLCA (“Farm Credit”) to induce CoBank to make and/or
continue to make advances to the Company and to comply with and demonstrate
compliance with the terms, covenants, and conditions of the Company’s Master
Loan Agreement and all Supplements thereto.  The undersigned hereby certifies
that: (i) this certificate was prepared from the books and records of the
Company, is in agreement with them, and is correct to the best of the
undersigned's knowledge and belief;  (ii) no “Event of Default” (as defined in
the Master Loan Agreement) or event which, with the giving of notice and/or the
passage of time and/or the occurrence of any other condition, would ripen into
an Event of Default (a “Potential Default”) shall have occurred and be
continuing, except as disclosed below; and (iii) based upon the undersigned’s
review of the attached financial statement(s) dated as of
________________________, to the best of the undersigned’s  knowledge, the
attached financial statement(s) are accurate and complete for the period
reflected.    Each of the following Financial Covenants shall have the meanings
ascribed thereto in Section 11 of the Company’s Master Loan Agreement.




This certificate is attached to and made a part of the Company’s financial
statements for the reporting period ending ______________________________.




FINANCIAL COVENANT

TARGET RESULT

REQUIRED




CALCULATION(S)




ACTUAL

 

 

 

 

Working Capital

$4,500,000.00

Monthly beginning the earlier of commencement of operations or 12/31/07

$___________

 

$5,000,000.00

Monthly starting FYE 2008

 

 

 

 

 

Net Worth

$45,100,000.00

Monthly

$___________

 

$48,600,000.00

Monthly starting FYE 2008

 

 

 

 

 

Debt Service

Coverage Ratio

1.25:1.00

Fiscal Year End starting FYE 2008

______________




OTHER COMMENTS, INCLUDING A DESCRIPTION OF ANY DEFAULTS AND CORRECTIVE ACTIONS
BEING UNDERTAKEN:

_____________________________________________________________________________________




________________________________________________________________________________________________________




Based on the foregoing Financial Covenants, the Company is entitled to the
following decrease in the Applicable Margin:
 ___________________________________________________________________.




 

SUPERIOR ETHANOL, L.L.C.

 

 

 

Authorized Signature

 

 

 

 

 

Title

 

 

 

 

 

 

 

Date






